Citation Nr: 1637556	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  94-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

2.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to February 1990.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2015, the Board remanded the matters of entitlement to automobile and adaptive equipment or for adaptive equipment only, and for specially adapted housing to the Agency of Original Jurisdiction (AOJ) for additional development - namely, to provide the Veteran with the requested Board hearing.

In May 2016, the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board also remanded the matters of entitlement to service connection for obstructive sleep apnea, a heart disorder, and hypertension, entitlement to an increased initial rating for migraine headaches, and entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to January 5, 2010, to the AOJ for additional development.

Review of the record reveals that the AOJ has not completed the requested development on these remanded matters, and they have not been re-certified to the Board.  Accordingly, the Board will not address these matters at this juncture.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on her part, is required.
REMAND

The Veteran contends that she is entitled to automobile and adaptive equipment or for adaptive equipment only and specially adapted housing due to impairment stemming from her service-connected disabilities.  The Board's review of the claims file reveals that additional development on these claims is warranted.

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a), (b).  The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes.  38°C.F.R. § 3.808(b)(1)-(3). 

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.  

In order to be eligible for entitlement to adaptive equipment only, a Veteran must be in receipt of compensation for disability resulting in ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b)(4).

Ankylosis is complete immobility of the knee joint in a fixed position, either favorable or unfavorable.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).

With respect to specially adapted housing, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b).

Thus, the criteria for specially adapted housing and automobile adaptive equipment both contemplate loss or loss of use of the lower extremities.

In this case, the Veteran is service-connected for lumbar spine disability with related intervertebral disc syndrome, right lower extremity with sciatic nerve involvement, right foot metatarsalgia and bilateral flatfeet, plantar fasciitis, and heel spurs, bursitis of the left hip, and degenerative joint disease of the right knee.

In various written statements and during her Board hearing, the Veteran testified that, in essence, she suffered from loss of use of the lower extremities as a result of her service-connected disabilities.  She contends that she has foot drop, as diagnosed by her treating physicians, as a result of her sciatica, as well as ankylosis of both knees.  She reported that she had been on crutches since 1998, and also used a wheelchair and walker.  

However, the medical evidence of record is insufficient to decide the claim.  While the Veteran reported diagnosis of foot drop and ankylosis by her VA physicians, VA treatment records associated with the claims file, dated through October 2014, do not note these diagnoses.  She also reported that she was to undergo more recent MRIs of her knees and hip.

For the foregoing reasons, the Board believes that additional VA outpatient treatment records should be obtained.  Additionally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Furthermore, while the Veteran has been afforded various VA examinations over the years to determine the nature and severity of her service-connected disabilities of the lower extremities, the Board notes that her service-connected right knee disability was last examined in 2011, her lumbar spine/sciatic nerve disability was last examined in 2010, and her hip and feet disabilities in 2009.  Given the length of time since these last examinations, the Veteran's report of worsening symptoms, and that none of the examinations adequately address whether the Veteran has loss or loss of use of the lower extremities, the Board believes that additional examination(s) with updated findings and consideration of the criteria for automobile and adaptive equipment or for adaptive equipment only and specially adapted housing is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the since October 2014.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The AOJ should take appropriate steps to send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

3.  After the above-requested development has been completed, schedule the Veteran for the appropriate VA examination(s) to determine if she satisfies the criteria for automobile and adaptive equipment, or adaptive equipment only, or entitlement to specially adapted housing. 

The examiner must be provided access to the electronic claims file on Virtual VA and VBMS and must indicate review of the claims file in the examination report.

In addition to providing all necessary findings, the examiner is specifically requested to provide medical opinion on the following questions:

      (a) whether the Veteran's symptomatology referable to her right lower extremity sciatic impairment, right knee, left hip, and feet causes what amounts to loss of use of these extremities, such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  In this regard, the examiner must determine such on the basis of the actual remaining function, whether the acts of balance, propulsion, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

	(b) whether the Veteran's service-connected sciatic nerve impariement of the right lower extremity, feet disabilities, left hip bursitis, and degenerative joint disease of the right knee results in the loss, or loss of use, of both lower extremities, such as to preclude locomotion (defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible) without the aid of braces, crutches, canes, or a wheelchair; 

      (c) whether the Veteran experiences loss or loss of use of one lower extremity, together with residuals of organic disease, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; and

	(d) whether the Veteran experiences ankylosis of the right knee or left hip, or foot drop, as a result of her service-connected disabilities.
	
The examiner should clearly outline the rationale and discuss the medical principles involved for each opinion expressed.  

4.  The AOJ should undertake any additional development deemed warranted.

5.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

